                                                                   FILED IN OPEN COURT _,, J
                                                                   ON 1-~:).-;>()        5~
                                                                       Peter A. Moore, Jr., Clerk
                                                                       us District Court
                                                                       Eastern District of NC

                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                             No.   '5:2Q-(,12-345-\J30(4~
UNITED STATES OF AMERICA                )
                                        )
      v.                                )            INDICTMENT
                                        )
J. REFUGIO GOMEZ-JUAREZ                 )

      The Grand Jury charges that:

                                   COUNT ONE

      On or about September 1, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly attempt to

procure his naturalization as a United States citizen contrary to law, by making a

false statement under oath regarding his naturalization application, that is, on Part

10.D. Good Moral Character, Question 15 of his Application for Naturalization (Form

N-400), in response to the question "Have you ever committed a crime or offense for

which you were not arrested?" he answered "No" when in fact, as he then knew, he

had committed the crime and offense of second degree forcible rape of a child by

having vaginal intercourse with the child by force against her will knowing that the

child was mentally disabled, on or about January 1, 2007, in Franklin County, North

Carolina.

      All in violation of Title 18, United States Code, Section 1425(a).




                                            1




            Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 1 of 8
                                     COUNT TWO

       On or about September 17, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly procure his

naturalization as a United States citizen contrary to law, by knowingly making a

material misrepresentation causing his acquisition of citizenship, that is, on Part

10.D. Good Moral Character, Question 15 of his Application for Naturalization (Form

N-400), in response to the question "Have you ever committed a crime or offense for

which you were not arrested?" he answered "No" when in fact, as he then knew, he

had committed the crime and offense of second degree forcible rape of a child, on or

about January 1, 2007.

      All in violation of Title 18, United States Code, Section 1425(a).

                                   COUNT THREE

       On or about September 17, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J . REFUGIO GOMEZ-JUAREZ, did knowingly procure

evidence of citizenship for himself, to which h e was not entitled, that is, the defendant

obtained Certificate of Naturalization # XXXX:5350 by virtue of his naturalization as

a United States citizen, which the defendant knew to h ave been procured contrary to

law, in that, the defendant, on or about May 5, 20 10, on Part 10.D. Good Moral

Character , Question 15 of his Application for Naturalization (Form N-400) , in

response to the question "Have you ever committed a crime or offense for which you

were not arrested?" he answered "No" when in fact, as the defendant then knew, he


                                            2




           Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 2 of 8
had committed the crime and offense of second degree forcible rape, on or about

January 1, 2007, in North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).

                                   COUNT FOUR

      On or about September 27, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly apply for,

and attempt to procure evidence of citizenship for himself, to which he was not

entitled, that is, the defendant attempted to obtain a United States passport by virtue

of his naturalization as a United States citizen, which the defendant knew to have

been unlawfully procured, in that, the defendant, on or about May 5, 2010, on Part

10.D. Good Moral Character, Question 15 of his Application for Naturalization (Form

N-400), in response to the question "Have you ever committed a crime or offense for

which you were not arrested?" he answered "No" when in fact, as the defendant then

knew, he had committed the crime and offense of second degree forcible rape , on or

about January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).

                                   COUNT FIVE

      On or about September 27, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did willfully and

knowingly make a false statement in an application for a United States passport with

the intent to secure the issuance of a passport, that is, in the application for such


                                          3




          Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 3 of 8
passport the defendant declared under penalty of perjury that he had not knowingly

and willfully included false documents in support of the application, when in fact the

defendant submitted Certificate of Naturalization# XXXX5350, which the defendant

knew to have been fraudulently procured, in that, the defendant, on or about May 5,

2010, on Part 10.D. Good Moral Character, Question 15 of his Application for

Naturalization (Form N-400), in response to the question "Have you ever committed

a crime or offense for which you were not arrested?" he answered "No" when in fact,

as the defendant then knew , he had committed the crime and offense of second degree

forcible rape , on or about January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1542.

                                     COUNT SIX

      On or about October 4, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly procure

evidence of citizenship for himself, to which he was not entitled, that is, the defendant

obtained United States passport# XXXXX0943 by virtue of his naturalization as a

United States citizen, which the defendant knew to have been procured contrary to

law, in that, the defendant, on or about May 5, 2010, on Part 10.D. Good Moral

Character, Question 15 of his Application for Naturalization (Form N-400), in

response to the question "Have you ever committed a crime or offense for which you

were not arrested?" he answered "No" when in fact, as the defendant then knew, he




                                           4




           Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 4 of 8
had committed the crime and offense of second degree forcible rape , on or about

January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).

                                   COUNT SEVEN

       Sometime on or after October 4, 2010, in the Eastern District of North Carolina

and elsewhere, the defendant, J . REFUGIO GOMEZ-JUAREZ, did knowingly apply

for, and attempt to procure evidence of citizenship for himself, to which he was not

entitled, that is, the defendant attempted to obtain a United States passport by virtue

of his naturalization as a United States citizen, which the defendant knew to have

been fraudulently procured, in that, the defendant, on or about May 5, 2010, on Part

10.D. Good Moral Character, Question 15 of his Application for Naturalization (Form

N-400), in response to the question "Have you ever committed a crime or offense for

which you were not arrested?" h e answered "No" when in fact, as the defendant then

knew, he had committed the crime and offense of second degree forcible rape, on or

about January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).

                                   COUNT EIGHT

      On or about October 15, 2010, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly procure

evidence of citizenship for himself, to which he was not entitled, that is, the defendant

obtained United States passport# XXXXX0398 by virtue of his naturalization as a


                                           5




           Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 5 of 8
United States citizen, which the defendant knew to have been procured contrary to

law, in that, the defendant, on or about May 5, 2010, on Part 10.D. Good Moral

Character, Question 15 of his Application for Naturalization (Form N-400), in

response to the question "Have you ever committed a crime or offense for which you

were not arrested?" he answered "No" when in fact, as the defendant then knew, he

had committed the crime and offense of second degree forcible rape , on or about

January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code , Section 1425(b).

                                   COUNT NINE

      On or about December 12, 2012, in the Eastern District of North Carolina and

elsewhere , the defendant, J . REFUGIO GOMEZ-JUAREZ, did knowingly apply for ,

and attempt to procure evidence of citizenship for himself, to which he was not

entitled, that is, the defendant attempted to obtain a United States passport by virtue

of his naturalization as a United States citizen, which the defendant knew to have

been procured contrary to law, in that, the defendant, on or about May 5, 2010, on

Part 10.D. Good Moral Character, Question 15 of his Application for Naturalization

(Form N-400), in response to the question "Have you ever committed a crime or

offense for which you were not arrested?" he answered "No" when in fact, as the

defendant then knew, he had committed the crime and offense of second degree

forcible rape, on or about January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).


                                           6




           Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 6 of 8
                                     COUNT TEN

       On or about December 12, 2012, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did willfully a nd

knowingly make a false statement in an application for a United States passport with

the intent to secure the issuance of a passport, that is, in the application for such

passport the defendant declared under penalty of perjury that he had not knowingly

and willfully included false documents in support of the application, when in fact the

defendant submitted Certificate of Naturalization# XXXX:5350, which the defendant

knew to have been fraudulently procured, in that, the defendant, on or about May 5,

2010, on Part 10.D. Good Moral Character, Question 15 of his Application for

Naturalization (Form N-400), in response to the question "Have you ever committed

a crime or offense for which you were not arrested?" he answered "No" when in fact,

as the defendant then knew, he had committed the crime and offense of second degree

forcible rape , on or about J anuary 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1542.

                                   COUNT ELEVEN

       On or about December 31, 2012, in the Eastern District of North Carolina and

elsewhere, the defendant, J. REFUGIO GOMEZ-JUAREZ, did knowingly procure

evidence of citizen ship for himself, to which h e was not entitled, that is, the defendant

obtained United States passport# XXXXX7334 by virtue of his naturalization as a

United States citizen, which the defendant knew to have been procured contrary to


                                            7




           Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 7 of 8
law, in that, the defendant, on or about May 5, 2010, on Part 10.D. Good Moral

Character, Question 15 of his Application for Naturalization (Form N-400), in

response to the question "Have you ever committed a crime or offense for which you

were not arrested?" he answered "No" when in fact, as the defendant then knew, he

had committed the crime and offense of second degree forcible rape, on or about

January 1, 2007, in Franklin County, North Carolina.

      All in violation of Title 18, United States Code, Section 1425(b).




                                              A TRUE BILL



                                              FORE¥PERSON



                                                    r
                                              DATE: ~
                                                                  ,
                                                               2/, Jf1?C}

ROBERT J. HIGDON, JR.
United States Attorney


        •     .-'-"' • n    ___,II
~~~
BY: SEBASTIAN KIELMANOVICH
Assistant United States Attorney




                                          8




            Case 5:20-cr-00345-BO Document 1 Filed 07/22/20 Page 8 of 8
